     Case 2:18-cv-04956-SJF-AKT Document 40 Filed 01/09/19 Page 1 of 1 PageID #: 173




                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF NEW YORK

"JOHN DOE" A FICTITIOUS NAME                                       Case No.: 18-CV-04956-SJF-AKT
                          Plaintiff
                     v.

CORY MAIER ET AL
                          Defendant




                                      AFFIDAVIT OF SUBSTITUTED SERVICE

That I, SABRINA F. DWYER hereby solemnly affirm under penalties of perjury and upon personal knowledge that the
contents of the following document are true and do affirm I am a competent person over 18 years of age, not a party to this
action and that I am certified and in good standing and/or authorized to serve process in the Judicial Circuit in which the
process was served.

That on 10/29/2018 at 7:20 PM at 4801 CATHY AVE, CYPRESS, CA 90630 I served MICHAEL HECKMULLER with the
following list of documents: SUMMONS IN A CIVIL ACTION AND FIRST AMENDED COMPLAINT by then and there
personally delivering a true and correct copy of the documents into the hands of and leaving with JOHN DOE whose
relationship is OCCUPANT.
That the address above is the dwelling house or usual place of abode of the person being served.
That the person with whom the documents were left stated he/she is a member of the household/who resides therein with the
person being served and was of suitable age and discretion, and was explained the general nature of the documents.
That I asked the person spoken to whether the Servee was in the active duty military service of the United States or in the state
in which this service was made and was told [ v"J No they were not[] Yes they are [] No answer was given.

That ifrequired, a copy of said documents was mailed postpaid, sealed wrapper, properly addressed to MICHAEL
HECKMULLER at 4801 CATHY A VE, CYPRESS, CA 90630 on 10/29/2018 following all requirements of the State Rules in
which the above captioned case is filed.


That the fee for this Service is



                                                  ~~'Jr
                                                    SABRINA F. DWYER                              Executed On:
                                                                                                                 ID/3i&Jl8
                                                    Contracted by INTER COUNTY JUDICIAL SERVICES LLC
                                                    85 WILLIS AVENUE, SUITE F
                                                    MINEOLA, NY 11501
                                                    (516) 248-8270




                                                                                                                        Order #:70836
                                                                                                                    Their File 1831222
